DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 6 recite the limitation "the outside".  There is insufficient antecedent basis for this limitation in the claim.  The recited element (the outside) lacks antecedent basis which makes the term indefinite.  The exact metes and bounds of the term are not known. This indefiniteness manifests itself in that it is unknown what "the outside" refers to.  Something outside the circuit?  Something outside the connector?  Something outside the system altogether?  Dependent claims do not clarify and are likewise rejected.  

Claim 2 recites the limitation "the polygonal shape ".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes there is antecedent basis for “a substantially polygonal shape”.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a dielectric substrate; a plurality of patch antennas arranged on a front surface of the dielectric substrate; an integrated circuit for controlling transmission and reception of radio waves by the plurality of patch antennas; a connector for inputting and outputting signals between the integrated circuit and the outside; a heat-radiating member arranged so as to contact the integrated circuit; and a connection member connecting the dielectric substrate and the heat-radiating member to each other; wherein the dielectric substrate at least includes a first substrate part having a front surface on which patch 
 	Kim (US 2020/0112081) and Ndip (US 2020/0144710) are all cited as teaching some elements of the claimed invention including a dielectric substrate, a plurality of patch antennas, a connector, and an integrated circuit.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 6, patentability exists, at least in part, with the claimed features of a dielectric substrate; a plurality of patch antennas arranged on a front surface of the dielectric substrate; an integrated circuit for controlling transmission and reception of radio waves by the plurality of patch antennas; a connector for inputting and outputting signals between the integrated circuit and the outside; a heat-radiating member arranged so as to contact the integrated circuit in order to radiate heat generated by the integrated circuit; and a connection member connecting the dielectric substrate 
 	Kim and Ndip are all cited as teaching some elements of the claimed invention including a dielectric substrate, a plurality of patch antennas, a connector, and an integrated circuit.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845